In a proceeding under article 78 of the Civil Practice Act, petitioner appeals from an order which struck from the amended petition certain paragraphs on the ground they were immaterial and irrelevant. Order affirmed, with $10 costs and disbursements. The petition does not allege that the matters set forth in the eliminated paragraphs were proved at the hearing before the respondents or that the respondents refused to consider such matters. Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur. [See post, p. 901.]